Title: To James Madison from James Patton, 10 April 1820
From: Patton, James
To: Madison, James


                
                    Sir,
                    alexandria 10th. April 1820
                
                I have just received your favor of the 6th. instant advising of your being about to forward to my care some wild Turkies by the steam Boat via

Potomac Creek at the request of Admiral Sir Isaac Coffin, to be addressed from hence, to the care of Messrs. Thos. & Wm. Earle & Co. of Liverpool. When they reach this, you may rely on the utmost care, and attention being paid to them in my power, and I have only to express my regret that they have not come sooner as several large Vessels have been dispatched from this to that Port this season, and I fear no other opp’y is likely to offer soon, in which case would it not be adviseable to send them on to Norfolk, If any Vessel is going from thence. I have not heard from the Admiral on the subject, having however the pleasure of his acquaintance it will afford me great satisfaction, If I can aid, in having them safely transported. Your directions as to food & treatment will be duly attended to. Be pleased to accept of my best Wishes for the Health & Happiness of you & yours in which Mrs. Patton most cordially Joins and I remain With true regard and respect, Dear Sir, Your very faithful, Humble servant
                
                    James Patton
                
            